                   Case 20-14583     Doc 7       Filed 04/23/20   Page 1 of 3



                    IN THE UNITED STATES BANKRUPTCY COURT
                         FOR THE DISTRICT OF MARYLAND
                              (GREENBELT DIVISION)

In re:                                       *       Chapter 11

CREATIVE HAIRDRESSERS, INC., et al. 1, *             Case No. 20-14583, 20-14584

                                             *       (Joint Administration Requested)

               Debtors.                      *

*        *     *      *      *      *        *       *      *      *      *      *      *

    DISCLOSURE STATEMENT BY SHAPIRO SHER GUINOT & SANDLER UNDER
       RULE 2016 OF THE FEDERAL RULES OF BANKRUPTCY PROCEDURE

         Shapiro Sher Guinot & Sandler (“Shapiro Sher”), submits the following statement

pursuant to Rule 2016 of the Federal Rules of Bankruptcy Procedure (the “Bankruptcy

Rules”), Rule 2016-1(b) of the Local Bankruptcy Rules of the United States Bankruptcy Court

for the District of Maryland (the “Local Bankruptcy Rules”) and section 329 of title 11 of the

United States Code (the “Bankruptcy Code”), as co-counsel to the above-captioned debtors

and debtors in possession (the “Debtors”).

         1.    The compensation paid, or agreed to be paid, by the Debtors to Shapiro Sher for

legal services to be rendered in contemplation of, or in connection with these cases consists of

payment to Shapiro Sher of all fees for services rendered (at Shapiro Sher’s customary hourly

rates) plus reimbursement for all out-of-pocket disbursements and expenses.

         2.    Shapiro Sher has represented the Debtors since May 2019 generally and more

recently in connection with its reorganization efforts and with regard to the filing of these

bankruptcy cases. From May 2019 through the Petition Date Shapiro Sher has received payment



1 The Debtors in these chapter 11 cases are: (i) Creative Hairdressers, Inc. and (ii) Ratner
Companies, L.C.
                   Case 20-14583      Doc 7    Filed 04/23/20     Page 2 of 3



for pre-petition services rendered and expenses in the amount of $637,300.03.. In addition, the

Debtors have paid SSGS an advance retainer of $175,000 to be applied against post-petition fees

and expenses in these cases. Shapiro Sher has not received any other payment from the Debtors

or any other source in connection with these cases. Shapiro Sher is not owed anything for any

pre-petition services.

        3.     Shapiro Sher will seek approval of payment of compensation upon the filing of

appropriate applications for allowance of interim or final compensation pursuant to sections 330

and 331 of the Bankruptcy Code, the Bankruptcy Rules, the Local Bankruptcy Rules, and/or

pursuant to such other orders of this Court as may be entered from time to time.

        4.     The services to be rendered include all those services set forth in the Application

Pursuant to Section 327(a) of the Bankruptcy Code and Rule 2014 of the Federal Rules of

Bankruptcy Procedure for Authorization to Employ and Retain Shapiro Sher Guinot & Sandler

as Co-Counsel for the Debtors and Debtors in Possession, filed simultaneously herewith.

        5.     Shapiro Sher further states that it has neither shared nor agreed to share (a) any

compensation it has received or may receive in this matter with another party or person, other

than with the partners, of counsel, and associates of Shapiro Sher, or (b) any compensation

another person or party has received or may have received in this matter.




                                                2
                 Case 20-14583   Doc 7   Filed 04/23/20   Page 3 of 3



Dated: April 23, 2020                        /s/ Joel I. Sher
                                             Joel I. Sher, Bar No. 00719
                                             Richard M. Goldberg, Bar No. 07994
                                             Daniel J. Zeller, Bar No. 28107
                                             Anastasia L. McCusker, Bar No. 29533
                                             SHAPIRO SHER GUINOT & SANDLER
                                             250 W. Pratt Street, Suite 2000
                                             Baltimore, Maryland 21201
                                             Tel: 410-385-4277
                                             Fax: 410-539-7611
                                             Email: jis@shapirosher.com
                                                      rmg@shapirosher.com
                                                      djz@shapirosher.com
                                                      alm@shapirosher.com

                                             Proposed Counsel for Debtors and Debtors
                                             in Possession




                                         3
